Exhibit 10.3

 

[ex10-3_001.jpg]

 

April 29, 2020

ASADUZ ZAMAN KHAN

SYSOREX GOVERNMENT SERVICES

 

RE:GCF RESOURCES LLC

Remaining Balance of purchased amount

 

Dear Attn: SYSOREX GOVERNMENT SERVICES, INC.

 

Pursuant to your request, we would like to let you know the following. The
settlement balance, as of the date above, of the amount purchased from SYSOREX
GOVERNMENT SERVICES, INC. by GCF RESOURCES LLC has been paid in full and this
account is now closed.

 

If you need any further information regarding your account, please do not
hesitate to contact us at 516-667-0792.

 

Sincerely,

 

Mendy Levin